DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 10, 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “….wherein the substrate is maintained at a pressure between 0.5 mTorr and 10  mTorr, and wherein the hydrocarbon-containing gas mixture comprises a hydrocarbon precursor selected from the group consisting of: C2H2, C3H6, CH4, C4H8, bicyclo[2.2.1]hepta-2, 5-diene (2,5-Norbornadiene), norbornene (C7H10), or a combination thereof; and generating a plasma at the substrate level by applying a first RF bias to the electrostatic chuck to deposit a diamond-like carbon film on the substrate from the hydrocarbon-containing gas mixture, wherein the diamond-like carbon film has a density greater than 1.8 g/cc, a stress less than -500 MPa, wherein the diamond-like carbon film contains from 50 percent to 90 percent of sp3 hybridized carbon atoms, and wherein the substrate is maintained at a temperature from 10 0C to 50 0C” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
None of Sciamanna, Mori, Dhal and Savas explicitly discloses, both “wherein the hydrocarbon-containing gas mixture comprises a hydrocarbon precursor selected from the group consisting of: C2H2, C3H6, CH4, C4H8, bicyclo [2.2.1] hepta-2, 5-diene (2, 5-Norbornadiene), norbornene (C7H10), or a ….wherein the diamond-like carbon film contains from 50 percent to 90 percent of sp3 hybridized carbon atoms” and therefore it would not have been obvious to combine with Lee to disclose above limitations as a whole. Applicant’s related arguments are persuasive. In addition, although Savas discloses the temperate range that overlaps with claimed temperature range, Savas is not explicit about depositing a diamond-like carbon film on the substrate from the hydrocarbon-containing gas mixtures in combination with substrate pressure between 0.5 mTorr and 10 mTor, the diamond-like carbon film has a density greater than 1.8 g/cc, a stress less than -500 Mpa as claimed. So it would not have been obvious to modify Lee with Savas to teach above limitations as a whole.
With respect to claim 13, the prior art made of record does not disclose or suggest either alone or in combination “…wherein the substrate is maintained at a pressure between 0.5 mTorr and 10 Torr, and wherein the hydrocarbon-containing gas mixture consists of acetylene (C2H2); andPage 5 6587754_2Application No. 15/979,842Docket No.: 025249US Reply to Office Action of September 29, 2020generating a plasma at the substrate level by applying a first RF bias to the RF electrode and a second RF bias to the chucking electrode to deposit a diamond-like carbon film on the substrate from the hydrocarbon-containing gas mixture, wherein the diamond-like carbon film has a density from 1.8 g/cc to 2.5 g/cc, a stress from -600 MPa to -300 MPa, and wherein the diamond-like carbon film contains from 50 percent to 90 percent of sp3 hybridized carbon atoms” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
None of Sciamanna, Mori, Dahl and Savas explicitly discloses,  both “to deposit a diamond-like carbon film on the substrate from the hydrocarbon-containing gas mixture…wherein the diamond-like carbon film contains from 50 percent to 90 percent of sp3 hybridized carbon atoms” and “wherein the hydrocarbon-containing gas mixture  consists of acetylene (C2H2)” in combination with additionally claimed limitations  “generating a plasma at the substrate level by applying a first RF bias to the RF electrode and a second RF bias to the chucking electrode”, “wherein the substrate is maintained at a pressure between 0.5 mTorr and 10 Torr, wherein the diamond-like carbon film has a density from 1.8 g/cc to 2.5 g/cc, a stress from -600 MPa to -300 Mpa” as claimed and therefore, it would not have been obvious to combine with Lee to disclose above limitations as a whole. Applicant’s related arguments are persuasive. In addition, although Redeker discloses, generating a plasma at the substrate level by applying a first RF bias to the RF electrode and a second RF bias to the chucking electrode, Redeker is not explicit to deposit a diamond-like carbon film on the substrate from the hydrocarbon-containing gas mixture wherein the hydrocarbon-containing gas mixture consists of acetylene (C2H2) and optionally a dilution gas selected from the group consisting of He, Ar, Xe, N2, H2, or a combination thereof. Therefore it would not have been obvious to modify Lee with Redeker. 
With respect to claim 16, the prior art made of record does not disclose or suggest either alone or in combination “…wherein the processing volume is maintained at a pressure between 0.5 mTorr and 10 Torr, and wherein the hydrocarbon-containing gas mixture comprises a hydrocarbon precursor selected from the group consisting of: C2H2, C3H6, CH4, C4H8, bicyclo[2.2.1]hepta-2,5-diene (2,5-Norbornadiene), norbornene (C7H10), or a combination thereof; generating a plasma at the substrate level by applying a first RF bias to the RF electrode and a second RF bias to the chucking electrode to deposit a diamond-like carbon film on the substrate from the hydrocarbon-containing gas mixture, wherein the diamond-like carbon film has a density from 1.8 g/cc to 2.5 g/cc, a stress from -600 MPa to -300 MPa, and wherein the diamond-like carbon film contains from 50 percent to 90 percent of sp3 hybridized carbon atoms” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.

Claims 2-7, 10, 12 & 21-22 are allowed being dependent on claim 1.
Claims 14-15 are allowed being dependent on claim 13.
Claims 17-20 are allowed being dependent on claim 16.
The closest prior of records are LEE et al. (US 2015/0371851 A1), Mori et al. (US 7,166,336 B1), Savas et al. (US 2011/0005681 A1), Sciamanna et al. (US 2009/0029067 A1), Dahl (US 2002/0130407 A1), Redeker (US 2003/0180459 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/K.A.R/Examiner, Art Unit 2813        


/KHAJA AHMAD/Primary Examiner, Art Unit 2813